



COURT OF APPEAL FOR ONTARIO

CITATION: Abdullahi v. Children's Aid
    Society of Toronto, 2020 ONCA 225

DATE: 20200317

DOCKET: C67253

Rouleau, Hourigan and Roberts
    JJ.A.

BETWEEN

Mohamed Abdullahi, self-rep as Baruutman and on behalf of Prophet
    Muhammad (Peace be Upon Him), and Faiza Ali

Plaintiffs

(Appellants)

and

Childrens Aid Society of
    Toronto, Alberta Danso and Mena Gill, Toronto Police Service Board, Chief Mark
    Saunders, Elizabeth Byrnes, James Casey, Krystal MacLeod, Jason Maunder, Paul
    Walker, Michael Henry, Todd Belza and James Muirhead, The Ministry of Attorney
    General of Ontario, Jennifer Gibson, Rebecca Law and Joanne Bruno

Defendants

(Respondents)

Mohamed Abdullahi, acting in person

Alex Redinger, for the Ministry of the Attorney
    General, Jennifer Gibson, Rebecca Law and Joanne Bruno

Brennagh Smith, for all Police
    Respondents

Heard and released orally: March 13, 2020

On
    appeal from the judgment of Justice Paul M. Perell of the Superior Court of
    Justice, dated June 20, 2019.

REASONS FOR DECISION

[1]

This is an appeal of the order of the motion
    judge on a Rule 21 motion dismissing the appellants claim against the Ministry
    of the Attorney General and certain Crown Attorneys (the MAG Respondents) and
    the libel claim against the Toronto Police Services Board and certain of its
    employees (the Police Respondents).

[2]

We see no error in the motion judges analysis
    and no basis for appellate interference.

[3]

None of the MAG Respondents are proper
    defendants. Even if the proper defendant had been named (i.e. the Attorney
    General for Ontario), the statement of claim failed to disclose a reasonable
    cause of action. The Crown Attorneys are immune from liability in negligence. Further,
    the necessary intent for the torts of malicious prosecution, misfeasance in
    public office, and conspiracy were not pleaded. Nor was the required misconduct
    pleaded for the
Charter
damages claim. The motion judge did not err in
    denying leave to amend because there is nothing in the record to suggest that
    facts exist to establish intent or a threshold of misconduct beyond negligence.

[4]

With regard to the Police Respondents, the libel
    claim was struck because of a failure to comply with the notice requirement and
    limitation period under the
Libel and Slander Act
, R.S.O. 1990, c. L.
    12. We see no error in that analysis.

[5]

The appellants have also raised an argument that
    the motion judge exhibited a reasonable apprehension of bias. There is
    absolutely no merit in that submission.

[6]

The appeal is dismissed.

[7]

Regarding the costs of the appeal, the appellant,
    Mohamed Abdullahi, shall pay costs to the MAG Respondents in the all-inclusive
    sum of $3,000. Mr. Abdullahi shall also pay the Police Respondents their costs
    of the appeal in the all-inclusive sum of $3,000.

Paul Rouleau J.A.

C.W. Hourigan J.A.

L.B. Roberts J.A.


